                 IN THE DISTRICT COURT OF THE UNITED STATES
                      IN THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION


UNITED STATES OF AMERICA                   )      CASE. NO. 2:19-mj-00118
                                           )
                    v.                     )
                                           )     MOTION TO EXTEND TIME
AYLA BANIFCHE COURVOISIE                   ) FOR GRAND JURY PRESENTATION
                                           )


        The United States of America, by and through its undersigned counsel, hereby

moves to extend the time in which to seek an indictment in the above-captioned matter.

        The defendant was arrested and made her initial appearance on September 16, 2019,

pursuant to a Complaint charging violations of Title 21, United States Code, Sections 841

and 846, and Title 18, United States Code, Sections 1343, 1344, 371, and 2.

        The Federal Grand Jury serving the Charleston Division next convenes on

November 12, 2019, more than thirty days beyond the defendant=s initial appearance.

Presentation to the Grand Jury outside of the thirty day period would violate the Speedy

Trial Act unless the period is extended.

        The undersigned has contacted O Grady Query, Esq., counsel for the defendant, and

both he and the defendant have no objections to the extension and the defendant waives

her right to a speedy trial.

        Based on the foregoing, the United States of America moves to extend the time in

which it may seek an indictment against this defendant up to and including November 12,

2019.    Should the Court grant this motion, the extended time would be excludable under
the provisions of Title 18, United States Code, Sections 3161(h)(7)(A) and

3161(h)(7)(B)(iii).

                                        Respectfully submitted,

                                        SHERRI A. LYDON
                                        UNITED STATES ATTORNEY

                                  By:   s/Jamie Lea Schoen
                                        Jamie Lea Schoen (11386)
                                        Assistant U.S. Attorney
                                        151 Meeting Street, Suite 200
                                        Charleston, South Carolina 29401
                                        (843) 266-1678
October 9, 2019




                                    2
